                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:20-CV-00023-MOC-DSC


                 DEBRA BRUCKART,                                )
                                                                )
                                  Plaintiff,                    )
                                                                )
                 v.                                             )                   ORDER
                                                                )
                 EQUIFAX INFORMATION SERVICES                   )
                 LLC. et. al.,                                  )
                                                                )
                                Defendants.                     )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Kearstin Harumi Sale]” (document #23) filed July 1, 2020. For the reasons set forth

               therein, the Motion will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Max O. Cogburn, Jr.


                       SO ORDERED.


Signed: July 2, 2020




                       Case 3:20-cv-00023-MOC-DSC Document 24 Filed 07/02/20 Page 1 of 1
